                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

WALTER STEPHEN JACKSON, et al.,

       Plaintiff,

       vs.                                                      Civ. No. 87-0839 JAP/KBM

LOS LUNAS CENTER FOR PERSONS
WITH DEVELOPMENTAL DISABILITIES, et al.,

       Defendants.


and


THE ARC OF NEW MEXICO,


       Intervenors,


and


MARY TERRAZAS, et al,


       Intervenors. pro se

                         MEMORANDUM OPINION AND ORDER

       On October 3, 2019, Defendants filed two motions: DEFENDANTS’ MOTION FOR

INJUNCTIVE RELIEF REGARDING ACTIONS OF COMMUNITY MONITOR (Doc. No.

2318) (Motion for IR); and DEFENDANTS’ MOTION TO ENFORCE THE SETTLEMENT

AGREEMENT AS TO THE OPERATION OF THE INDIVIDUAL QUALITY REVIEW AND

DECLARE REVIEWER QUALIFIED (Doc. No. 2319) (Motion to Qualify). At a quarterly

meeting held on October 9, 2019, Plaintiffs argued that Defendants’ Motion to Qualify was not

ripe. The Court asked for further briefing confined to that question. On October 21, 2019,


                                                1
Plaintiffs responded to the Motion to Qualify,1 and on October 25, 2019, Defendants replied.2

Subsequently, on October 30, 2019, Plaintiffs responded to the Motion for IR.3

         Both motions ask the Court to clarify the procedure outlined in ¶ 15 of the Settlement

Agreement (SA) as it applies to state employees going through the qualification process to

become a reviewer for the Individual Quality Review (IQR). After considering the briefs of the

parties,4 the language of the SA, and applicable law, the Court will grant, in part, Defendants’

Motion to Qualify and will deny as moot Defendants’ Motion for IR.

                          FACTS AND PROCEDURAL BACKGROUND

        The factual background of this 32-year-old case is well documented and known by all

parties, and the Court will not repeat it here.

        On April 17, 2019, the parties jointly filed a motion asking the Court to give preliminary

approval to a settlement agreement,5 which the Court granted on April 19, 2019.6 On June 4,

2019, the parties filed a motion asking the Court to give final approval to the SA.7 On June 21,

2019, the Court granted the parties’ motion.8

        The SA states that its purpose is “to memorialize a resolution that allows the Court to

conclusively end this litigation and terminate all orders and decrees relating to this matter with a



1
  See PLAINTIFFS’ INITIAL OPPOSITION TO DEFENDANTS’ MOTION TO DECLARE AN IQR REVIEWER
QUALIFIED (Doc. No. 2326) (Response).
2
  See DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
AS TO THE OPERATION OF THE INDIVIDUAL QUALITY REVIEW AND DECLARE A REVIEWER
QUALIFIED (Doc. No. 2328) (Reply to Motion to Qualify).
3
  See PLAINTIFFS’ AND THE ARC’S INITIAL OPPOSITION TO DEFENDANTS’ MOTION FOR
INJUNCTIVE RELIEF REGARDING ACTIONS OF COMMUNITY MONITOR (Doc. No. 2331) (Response to
Motion for IR).
4 Defendants have not yet replied to the Response to Motion for IR. However, because the Court does not address

the merits of this motion, no reply is necessary.
5
  See JOINT MOTION TO PRELIMINARILY APPROVE SETTLEMENT AGREEMENT (Doc. No. 2289).
6
  See ORDER PRELIMINARILY APPROVING SETTLEMENT AGREEMENT (Doc. No. 2292).
7
  See JOINT MOTION TO FINALLY APPROVE SETTLEMENT AGREEMENT (Doc. No. 2299) and
SETTLEMENT AGREEMENT (Doc. No. 2299-1).
8
  See MEMORANDUM OPINION AND ORDER APPROVING SETTLEMENT AGREEMENT (Doc. No. 2304)
(MOO).
                                                       2
durable remedy in place.” SA (Doc. No. 2299-1) at ¶ 1. The MOO terminated all outstanding

orders and Consent decrees, excepting three: the Court’s 1992 dispositive opinion, the order

allowing the plaintiffs to amend the complaint and the order to reconfigure the class.9

                                                  ANALYSIS

        Defendants’ two motions filed on October 3, 2019 arise from conflicting interpretations

of ¶ 15 of the SA, which focuses on the IQR process. The IQR process is implemented by

reviewers who evaluate the care of Jackson class members. Before becoming an IQR reviewer,

an individual must become qualified through a three-step progression. At the completion of the

three-steps, a reviewer will either be determined qualified or unqualified. In relevant part, ¶ 15

provides:

        The current Community Monitor, Lyn Rucker, will continue to transfer the IQR
        process to DHI and complete the transfer by June 30, 2020. During this transfer
        period, the Defendants will hire and employ a total of at least five reviewers and
        one supervisor, each of whom will pass a core competency test, will be mentored
        in at least one region, and will independently complete reviews in a second region.
        At that time, the Community Monitor and the state supervisor jointly will evaluate
        the state staff person and determine if the individual is qualified to conduct the IQR.
        In the event that the Community Monitor and the state supervisor disagree, the
        matter will be submitted to the Court which will make a final decision.

SA (Doc. No. 2299-1) at ¶ 15.

        Both parties agree that historically the Community Monitor, Lyn Rucker (CM), has

determined each part of the three steps. But Defendants argue that now, under the plain language

of ¶ 15, only the Division of Health Improvement of New Mexico’s Department of Health (DHI)

may determine the requirements of each step. Accordingly, in the Motion to Qualify, Defendants

ask the Court to decide that a specific state employee is a qualified IQR reviewer. Alternatively,


9
  See Jackson by Jackson v. Fort Stanton Hosp. and Training School, 757 F.Supp. 1243 (D.N.M. 1990) rev’d in part,
964 F.2d 980 (10th Cir. 1992) (Doc. No. 679; MEMORANDUM OPINION AND ORDER (Doc. No. 831)(granting
Plaintiffs’ motion to amend the Complaint by interlineation to include a claim under the American with Disabilities
Act, 42 U.S.C. § 12101 et. seq.); and MEMORANDUM OPINION AND ORDER (Doc. No. 890) (reconfiguring the
class).
                                                        3
Defendants ask the Court to conclude that the State has the authority to determine when a

reviewer may move from one step to another. In the Motion for IR, Defendants ask the Court to

conclude that ¶ 15 does not give the CM authority to enforce the three-step reviewer

qualification process she has historically overseen. In opposition, Plaintiffs argue that neither

issue is ripe for the Court’s review, and that even if the issue was ripe, Defendants’ motions

should be denied as improper attempts to modify ¶ 15 of the SA.

A.       Motion to Qualify

         1.     Whether This Issue is Properly Before the Court

         As a preliminary matter, the Court must consider whether Defendants’ motions are

properly before the Court. Defendants argue that ¶ 15 of the SA contemplates the Court’s

resolution of this dispute when it states: “In the event that the Community Monitor and the state

supervisor disagree, the matter will be submitted to the Court which will make a final decision”

(disagreement sentence). Id. This language, Defendants argue, applies to any disagreement about

the entire reviewer qualification process.

         Not so, Plaintiffs say. They contend that the disagreement sentence applies only to

disagreements arising from the CM and state supervisor’s final joint evaluation of a potential

reviewer at the conclusion of the three-steps. Because step three has not yet occurred and there

has been no joint review, Plaintiffs argue that the Motion to Qualify is not properly before the

Court.

         The disagreement sentence does not specifically state whether it applies to each of the

three steps or just to the final qualification decision. But the Court’s authority to examine this

issue does not originate from the disagreement sentence but from its inherent authority. As the

SA states: “The Court retains the inherent authority to interpret, clarify, modify or enforce this

Settlement Agreement.” SA (Doc. No. 2299-1) at ¶ 20; see also United States v. Hardage, 982
                                                  4
F.2d 1491, 1496 (10th Cir. 1993) (observing “[a] trial court has the power to summarily enforce

a settlement agreement entered into by the litigants while the litigation is pending before it.”).

Although the Motion to Qualify is couched as a clash about whether a potential reviewer is

qualified, at its core, this motion comes from a disagreement between the parties over the

meaning of the language in ¶ 15. On that matter, there can be no dispute that the Court retains its

authority to interpret, clarify, and enforce the terms of the SA.

         Alternatively, Plaintiffs argue that as a prudential matter the issue is not ripe for the

Court’s review. “The purpose of the ripeness doctrine is to prevent the premature adjudication of

abstract claims.” Tex. Brine Co., LLC and Occidental Chem. Corp., 879 F.3d 1224, 1229 (10th

Cir. 2018). A court should consider two factors: “‘(1) the fitness of the issue for judicial review,’

and (2) ‘the hardship to the parties from withholding review.’” United States v. Cabral, 926 F.3d

687, 693 (10th Cir. 2019) (quoting United States v. Bennett, 823 F.3d 1316, 1326 (10th Cir

2016).

         Plaintiffs contend that because the state employee has not completed the final step of the

three-step qualification process, it is premature for the Court to decide whether the state

employee is qualified as a reviewer. In opposition, Defendants argue that the matter is ripe

because the central issue is not the qualification of the employee but control of the three-step

reviewer qualification process. Moreover, Defendants assert, if the Court adopts the Plaintiffs’

argument, the matter will never be ripe for Court review. Defendants posit this will create

hardship for the Defendants because if the CM controls the content and the reviewers’

progression through the three steps, no state employee will arrive at the third step unless and

until the CM permits the state employee to do so.

         The Court agrees with Defendants. The pivotal question before the Court is not whether a

reviewer is qualified, but who controls the three-step reviewer qualification process. Both parties
                                                    5
look to the plain terms of the SA. An assertion that the language of a settlement agreement

precludes a claim relates to the merits of an action, not to the ripeness of a claim. See Rural

Water Dist. No. 2 v. City of Glenpool, 698 F.3d 1270, 1276 (10th Cir. 2012). While Plaintiffs are

correct that the state employee in question has not yet completed all three steps, the dispute

between the parties centers on whether the language of ¶ 15 requires her to progress through

those steps in a manner determined by the CM. Because the actual disagreement focuses on the

language of the SA, the issue is properly before the Court.

         2.       The Language of ¶ 15

         “A settlement document is a contract and is construed using ordinary principles of

contract interpretation.” Anthony v. United States, 987 F.2d 670, 673 (10th Cir. 1993) (further

citation omitted). As a contract, “‘[i]ssues involving the formation and construction of a

purported settlement agreement are resolved by applying state contract law.’” Walters v. Wal-

Mart Stores, Inc., 703 F.3d 1167, 1172 (10th Cir. 2013) (quoting Schoels v. Klebold, 375 F.3d

1054, 1060 (10th Cir. 2004) (alteration in original)). The parties created and entered into the SA

in New Mexico, so New Mexico contract law applies.10

         When examining a contract, a court must first determine if the contract is ambiguous.

Generally, a contract is ambiguous when it is “‘reasonably and fairly susceptible of different

constructions.’” LensCrafters, Inc. v. Keho, 282 P.3d 754, 763 (N.M. 2012) (quoting Allsup’s




10
   Plaintiffs argue that federal common law applies to contract interpretation of federal questions, citing Chavez v.
New Mexico, 397 F.3d 826, 831 (10th Cir. 2005). In Chavez, the Tenth Circuit held that “‘the enforcement and
interpretation of Title VII cases are governed by federal common law because such settlements are ‘inextricably
linked’ to the underlying law of Title VII.’” (quoting Heuser v. Kephart, 215 F.3d 1186, 1190 (10th Cir. 2000)). The
Court went on to observe that although Chavez was a Title VII case, the parties had agreed that New Mexico
contract law applied and the “‘applicable principles of contract law are not different in federal and New Mexico
law.’” Id. (quoting Heuser, 215 F.3d at 1191). Although this case does not arise under Title VII, Plaintiffs state that
federal common law should apply because there are federal and constitutional law issues. Plaintiffs did not provide
any authority for this argument, and because the Tenth Circuit concluded that principles of contract law in New
Mexico and federal common law are substantially similar, the Court will apply New Mexico law.
                                                          6
Convenience Stores, Inc. v. North River Ins. Co., 976 P.2d 1, 12 ( N.M. 1998)); Lucero, Jr. v.

Northland Ins. Co, 346 P.3d 1154, 1159–60 (N.M. 2015) (holding that a contract is ambiguous

when it may have two reasonable but conflicting meanings). A contract with clear terms is

conclusive. Cont’l Potash, Inc. v. Freeport-McMoran, Inc., 858 P.2d 66, 80 (N.M. 1993) (“The

purpose, meaning and intent of the parties to a contract is to be deduced from the language

employed by them; and where such language is not ambiguous, it is conclusive” (citations

omitted)). “The question whether an agreement contains an ambiguity is a matter of law to be

decided by the trial court.” Mark V, Inc. v. Mellekas, 845 P.2d 1232, 1235 (N.M. 1993) (citation

omitted). A mere disagreement between the parties about the construction of the contract does

not make it ambiguous. LensCrafters, 828 P.3d at 763.

       The SA “replaces all existing orders of the Court and will be the sole source of

Defendants’ remaining obligations to class members during the Term of this Settlement

Agreement.” SA (Doc. No. 2299-1) at ¶ 4. (emphasis added). As the sole source of Defendant’s

obligations, the plain language of the SA controls. The plain language of ¶ 15 states that to

become qualified, a reviewer must go through three steps. The parties disagree about who

establishes and who implements those steps. Plaintiffs assert that the answer to those questions

can be found in the meaning of the terms IQR and CM. As the SA does not provide an explicit

definition for those terms, Plaintiffs argue that CM and IQR can only be understood in the

context provided by the history of this litigation. According to Plaintiffs, because the CM has

always implemented the IQR and overseen the reviewer qualification process those traditional

roles were contemplated by the language of ¶ 15. Defendants reject Plaintiffs’ historical

argument on the basis that the SA vacated all previous relevant orders. Defendants assert that the

plain language of ¶ 15 and its stated purpose to transfer control from the CM to DHI indicates

that DHI has authority over both the content and the implementation of the three-step reviewer
                                                 7
qualification process. While the Court agrees with Plaintiffs that the plain language of the SA

gives the IQR process historical context, the Court finds no similar support for Plaintiffs’

argument about the role of the CM.

       The language of ¶ 15 defines the IQR process in terms of how it is performed. It requires

DHI “[to] conduct the IQR process, with technical assistance from [the CM], using a

substantially similar sampling, protocol instrument, review, and data reporting methodology

through June 30, 2021” (substantially similar sentence). Id. The use of the phrase “substantially

similar” followed by a list of requirements indicates that the IQR is to conform to or to be

substantially like the IQR that has been used over the years. The fact that it will be conducted

with “technical assistance” from the CM reinforces this meaning. Notably, nothing in ¶ 15

suggests that qualifying reviewers is part of the IQR process, so we must look elsewhere for

information about the CM’s role.

       The second and third sentences of ¶ 15 address how reviewers become qualified. In the

second sentence, the parties stated: “Defendants will hire and employ” reviewers (hire and

employ sentence). The latter part of the hire and employ sentence describes the three steps those

individuals who Defendants hire and employ must complete to become reviewers. In the hire and

employ sentence, the CM is neither a subject nor a named participant. The CM’s contributions

are contemplated only in the third sentence which states that, at the end of the qualification

progression, the CM and the state supervisor “jointly will evaluate the state staff person and

determine if the individual is qualified to conduct the IQR.” Id. The plain language of the second

sentence indicates that Defendants will control the three-step reviewer qualification process.

       Plaintiffs rebut this conclusion by asserting that the three-step reviewer qualification

process previously used by the CM is imported into the hire and employ sentence through the

prepositional phrase, “[d]uring the transfer period” that begins the second sentence. Id.
                                                 8
According to Plaintiffs, the CM must be involved and is imported as the “doer” of the three-steps

because the CM is required to do the transferring. This construction strains the meaning of that

phrase. “During” is a preposition used before a noun to show when something happens. Thus, the

prepositional phrase describes a time period for the transfer of the IQR process, which will occur

between the signing of the SA and June 30, 2020, when the CM position ends. The language

does not support the CM as a doer of the verbs “hire and employ.”

        Alternatively, Plaintiffs argue that the CM’s three-step reviewer qualification process is

imported into the second sentence because both parties to the SA understood that qualifying

reviewers has been one of the CM’s historical duties. Plaintiffs state, “[f]or years, these

professionals were independent consultants to the Community Monitor, selected by the

Community Monitor, paid through the Community Monitor, and ultimately responsible to the

Community Monitor.” Response (Doc. No. 2326) at p. 9.11 But Plaintiffs’ interpretation ignores

that nowhere does ¶ 15 reference the CM’s historical reviewer qualification process, while it

does specifically reference the historical IQR and directs that the current IQR conform in a

substantially similar manner. Paragraph 15’s mandatory language indicating that the State must

use an IQR process “substantially similar” to the CM’s established one indicates that if the

parties had wanted to similarly limit the three-step reviewer qualification process to the historical

one established and used by the CM, they would have done so. They did not.

        Finally, the Court observes that ¶ 15’s delegation of responsibilities straddles the line

between recognizing Plaintiffs’ need for an immediate recovery and the State’s autonomy. In the

opinion remanding this Court’s denial of Defendants Rule 60(b)(5) motion, the Tenth Circuit




11
  The Court acknowledges that for many years, Lyn Rucker, the CM has performed her duties in a diligent
outstanding manner. However, her past performance is not the issue. The Court is simply tasked with divining the
meaning of the language chosen by the parties.
                                                        9
emphasized that ongoing court oversight raised federalism concerns. See Jackson v. Los Lunas

Community Program et. al., 880 F.3d 1176, 1204 (10th Cir. 2018) (observing “[o]nce the

offending condition has been cured, the [Supreme Court] has instructed that responsibility over

the state program must be returned promptly to the state and its officials.”). The parties entered

the SA because they concurred that “a durable remedy is not only attainable, but structurally

present in the State’s current policies, procedures, and standards.” MOO (Doc. No. 2304) at 24

(emphasis added). Paragraph 15’s delegation of the three-step reviewer qualification process to

the State while calling on the CM’s considerable experience in the final evaluation of each

reviewer recognizes the role both Plaintiffs and Defendants have in the implementation of a

durable remedy and eliminates concerns about continued court oversight.

       In sum, the plain language of ¶ 15 gives control over the three-step reviewer qualification

process to Defendants, and consequently only DHI has the authority to determine if a potential

reviewer is ready to move to the next step. It is only at the end of that progression, during the

joint evaluation of the state employee, that the CM plays a role. Because the Court has

determined that, as a matter of law, the plain language of the SA controls the outcome of this

dispute, Plaintiffs’ argument that Defendants’ interpretation modifies the terms of the SA has no

merit; therefore, Plaintiffs’ request for an evidentiary hearing is denied.

       In the Motion to Qualify, Defendants also asked the Court to determine whether under

the terms of ¶ 15 a specific reviewer is qualified. Defendants admit that the reviewer has not yet

completed all three steps of the training nor has she been jointly evaluated by the CM and the

state supervisor. Because the reviewer has not completed the third step of the reviewer

qualification process or been jointly evaluated by the state supervisor and the CM, the Court

finds that it is premature to consider this issue. After the reviewer has completed the three steps



                                                 10
as implemented by DHI and then has been evaluated, if the parties cannot agree on whether the

reviewer is qualified, the parties may resubmit this issue.

B.     Motion for IR

       Defendants’ second motion asks the Court to enjoin the CM from implementing and

enforcing her three-step reviewer qualification process on DHI employees. As the Court has

found that under the plain language of the SA, Defendants control both the content of the three-

step reviewer qualification process and its implementation, this motion is now moot.

       IT IS ORDERED THAT:

       1.      DEFENDANTS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT

               AS TO THE OPERATION OF THE INDIVIDUAL QUALIFY REVIEW AND

               DECLARE REVIEWER QUALIFIED (Doc. No. 2319) is GRANTED IN PART

               and DENIED IN PART;

       2.      DEFENDANTS’ MOTION FOR INJUNCTIVE RELIEF REGARDING

               ACTIONS OF THE COMMUNITY MONITOR (Doc. No. 2318) is DENIED as

               moot.




                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                 11
